                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00086-RJC-DSC


 AMY R. BRYAN,                                     )
                                                   )
                   Plaintiff,                      )
                                                   )
 v.                                                )                    ORDER
                                                   )
 EVEREST RECEIVABLE SERVICES                       )
 INC.,                                             )
                                                   )
                  Defendant.                       )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Tessa R. Scott]” (document #5) filed April 9, 2020. For the reasons set forth therein,

the Motion will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr.


       SO ORDERED.
                                       Signed: April 9, 2020
